Citation Nr: 1042814	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-31 729	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disability, to 
include arthritis, as secondary to service-connected left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for diabetes mellitus (DM), 
as secondary to service-connected knee disability.

4.  Entitlement to service connection for hypertension, as 
secondary to service-connected knee disability.

5.  Entitlement to service connection for a psychiatric 
disability, to include depression, as secondary to service-
connected knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from November 1958 to 
March 1959. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).

The Veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge in March 2010, and a transcript of the hearing 
is of record.  

For reasons discussed below, the issues of service connection for 
DM, hypertension, and a psychiatric disability are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The original claim of service connection for a right knee 
disability was denied by an unappealed rating decision in April 
2002.  

2.  The additional evidence received subsequent to the April 2002 
rating decision is not cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled raises a reasonable possibility of 
substantiating the claim of service connection for a right knee 
disability.  

3.  The Veteran's degenerative joint disease of the right knee is 
due to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied entitlement to 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the April 2002 decision is new and 
material with respect to the issue of service connection for a 
right knee disability and the claim of entitlement to service 
connection for a right knee disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for degenerative joint 
disease of the right knee have been met.  38 U.S.C.A. §§ 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's right knee 
disability claim and grants the reopened claim.  As the Board is 
granting the issues on appeal, no discussion of VA's duty to 
notify and assist is necessary.




Analysis of the Claim

New and Material Evidence

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot 
be reopened unless new and material evidence is presented.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The issue of service connection for a right knee disability was 
originally denied by an unappealed rating decision in April 2002 
because the evidence did not show a right knee disability due to 
service or to service-connected disability.  The Veteran 
attempted to reopen the claim in September 2007.

The evidence on file at the time of the April 2002 rating 
decision consisted of the Veteran's service treatment records 
and private treatment records dated from December 1986 to 
August 2001.  

The Veteran's service treatment records reveal osteochondritis 
dessicans of the left knee but no right knee disability.  

Private medical reports for December 1986 reveal that the 
Veteran had had surgery on right knee and that he had 
arthrosis of the knee.  Gouty arthritis with degeneration of 
both knees was noted in March 1989.  According to an August 
2001 statement from J. Spurlock, M.D., who obtained 
information about the Veteran's military service from the 
Veteran without review of the claims files, the Veteran has 
severe degenerative arthritis of the knees that could be 
assumed to have been initiated and/or accelerated by his 
military service, which resulted in a progressive 
deterioration from both direct injury and an antalgic gait 
that led to further deterioration of the knees.

Evidence received after April 2002 consists of private and VA 
treatment records dated from February 2000 to March 2010, a 
transcript of the March 2010 Board hearing, and written 
statements by and on behalf of the Veteran.

In order for the Veteran's claims to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence as to 
any aspect of the Veteran's claim that was lacking at the time of 
the last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to 
be evidence that the Veteran currently has a right knee 
disability due to an event or incident of his period of active 
service or due to his service-connected left knee disability.  

The evidence received after April 2002 includes the Veteran's 
March 2010 testimony that he has had to alter his gait due to 
his left knee disability, which has resulted in his right knee 
disability.  In addition, Dr. Spurlock noted in a December 
2005 statement that a previous injury can initiate, exacerbate 
and/or accelerate arthritis in a joint; and Dr. Spurlock 
concluded that the injuries that the Veteran incurred in 
service were very likely to have contributed to the early 
onset of his current severe degenerative joint disease of the 
knees.  The Board finds that this evidence is both new and 
material because it indicates that the Veteran's current right 
knee disability is either directly related to service or is 
secondary to his service-connected right knee, and thus raises 
a reasonable possibility of substantiating the claim for 
service connection for a right knee disability.  Therefore, 
new and material evidence has been submitted and the claim of 
service connection for a right knee disability is reopened.

Service Connection 

The Veteran seeks service connection for a right knee disability 
due to service or to his service-connected left knee disability.  
Having carefully considered the claim in light of the record and 
the applicable law, the Board finds that the Veteran currently 
has a right knee disability that is causally related to his 
service-connected left knee disability.  Thus, the claim will be 
granted.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 
(1995).  For secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran's service treatment records do not reveal complaints 
or findings of a right knee disability, including on separation 
examination in February 1959.  

The initial post-service medical evidence of a right knee 
disability is a notation in December 1986 that the Veteran had 
had surgery on his right knee due to arthrosis.

According to August 2001 and December 2005 statements from Dr. 
Spurlock, the Veteran had an antalgic gait due to his service-
connected left knee disability that very likely contributed to 
the early onset of his current severe degenerative joint disease 
of the knees.  Although Dr. Spurlock opinion is not based on a 
review of the claims files, the United States Court of Appeals 
for Veterans Claims (Court) has held that claims file review, as 
it pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for a private medical opinion.  The 
Court noted that a review of the claims file cannot compensate 
for lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical opinion 
comes from.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 395, 304 
(2008).

The Veteran testified at his March 2010 hearing that his right 
knee disability is the result of his altered gait caused by his 
service-connected left knee disability.  

Having carefully considered the claim in light of the record and 
the applicable law, the Board finds that the evidence, especially 
the statements from Dr. Spurlock and the Veteran's competent and 
credible March 2010 hearing testimony shows that the Veteran's 
right knee disability is causally related to his service-
connected left knee disability.  There is no nexus opinion on 
file against the claim.


ORDER

The claim for service connection for a right knee disability is 
reopened.

Service connection for a right knee disability is granted.

REMAND

The Veteran testified at his March 2010 hearing that he was 
awarded Social Security Administration (SSA) benefits based on 
knee disability since 1988.   However, these records are not 
currently on file.  

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary to 
obtain.  Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as 
to an issue that must be resolved by VA, any relevant findings 
made by the SSA are evidence which must be considered.  See White 
v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 
15 Vet. App. 362 (2001).

Additionally, the Veteran testified that his weight gain and 
sedentary lifestyle due to his knee disabilities caused or 
contributed to his DM and hypertension.  He also reported being 
depressed because of his physical condition.  However, there is 
no nexus opinion as to whether he has DM, hypertension, and/or a 
psychiatric disability secondary to his service-connected right 
and left knee disabilities.

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  In addition, service connection may be granted on a 
secondary basis where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  In 
such a case the Veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

Therefore, the Board finds that additional development is 
required prior to final adjudication of the issues on appeal.  
Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to determine the etiology of a disability.  See 38 C.F.R. 
§ 3.159 (2010).

Accordingly, this case must be REMANDED to for the following 
actions:

1.  The RO should request that the Veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, 
both VA and non-VA, who have treated him 
for DM, hypertension, or a psychiatric 
disability since March 2010, which is the 
date of the most recent medical evidence on 
file.  After securing the necessary 
authorization, the RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the Veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform the Veteran of this and provide him 
an opportunity to submit copies of the 
outstanding medical records.  

2.  The RO must obtain from the SSA a copy 
of its decision regarding the Veteran's 
claim for SSA disability benefits, as well 
as the medical records relied upon in that 
decision.  Those records will be associated 
with the claims folder.

3.  After associating all pertinent, 
outstanding records, schedule the Veteran 
for a VA examination by an appropriate 
health care provider to determine the 
likely etiology of his DM.  The following 
considerations will govern the opinion:

a. The claims folder and a copy 
of this remand will be made 
available to the examiner for 
review in conjunction with the 
opinion, and the examiner must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.

b. After reviewing the claims 
files, the examiner must provide 
an opinion on whether the 
Veteran has DM that is causally 
related to his service-connected 
right and left knee 
disabilities.  In other words, 
the reviewer must provide an 
opinion as to whether the 
service-connected knee 
disability caused or worsened 
the presently non-service-
connected DM.  

c. In all conclusions, the 
examiner must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
examiner is unable to make a 
determination without resorting 
to mere speculation, he/she 
should so state.  

d. If the examiner responds to 
the above inquiry that he/she 
cannot so opine without resort 
to speculation, the RO must 
attempt to clarify whether there 
is evidence that must be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared 
must be typed.

4.  The RO will also schedule the Veteran 
for a VA examination by an appropriate 
health care provider to determine the 
likely etiology of his hypertension.  The 
following considerations will govern the 
opinion:

a. The claims folder and a copy 
of this remand will be made 
available to the examiner for 
review in conjunction with the 
opinion, and the examiner must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.

b. After reviewing the claims 
files, the examiner must provide 
an opinion on whether the 
Veteran has hypertension that is 
causally related to his service-
connected right and left knee 
disabilities.  

c. In all conclusions, the 
examiner must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
examiner is unable to make a 
determination without resorting 
to mere speculation, he/she 
should so state.  

d. If the examiner responds to 
the above inquiry that he/she 
cannot so opine without resort 
to speculation, the RO must 
attempt to clarify whether there 
is evidence that must be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared 
must be typed.

5.  The RO will also schedule the Veteran 
for a VA examination by an appropriate 
health care provider to determine the 
likely etiology of any psychiatric 
disability found.  The following 
considerations will govern the opinion:

a. The claims folder and a copy 
of this remand will be made 
available to the examiner for 
review in conjunction with the 
opinion, and the examiner must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.

b. After reviewing the claims 
files, the examiner must provide 
an opinion on whether the 
Veteran has a psychiatric 
disability, to include 
depression, that is causally 
related to his service-connected 
right and left knee 
disabilities.  In doing so, the 
examiner must acknowledge and 
discuss the Veteran's lay report 
regarding the onset of his 
psychiatric symptoms and its 
relationship to his service-
connected right and left knee 
disabilities.

c. In all conclusions, the 
examiner must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
examiner is unable to make a 
determination without resorting 
to mere speculation, he/she 
should so state.  

d. If the examiner responds to 
the above inquiry that he/she 
cannot so opine without resort 
to speculation, the RO must 
attempt to clarify whether there 
is evidence that must be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared 
must be typed.

6.  Thereafter, the RO will consider all of 
the evidence of record and re-adjudicate 
the Veteran's claims of service connection 
for DM, hypertension, and a psychiatric 
disability as secondary to service-
connected knee disability.  If any of the 
benefits sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


